*575OPINION.
Smith :
Sections 902 and 903 of the Revenue Act of 1918 provide:
Sec. 902. That there shall be levied, assessed, collected, and paid upon sculpture, paintings, statuary, art porcelains, and bronzes, sold by any person other than the artist, a tax equivalent to 10 per centum of the price for which so sold. This section shall not apply to the sale of any such article to an educational institution or public art museum.
Sec. 903. That every person liable for any tax imposed by section 900, 902, or 906, shall make monthly returns under oath in duplicate and pay the taxes imposed by such sections to the collector for the district in which is located the principal place of business. Such returns shall contain such information and be made at such times and in such manner as the Commissioner, with the approval of the Secretary, may by regulations prescribe.
The tax shall, without assessment by the Commissioner or notice from tha collector, be due and payable to the collector at the time so fixed for filing the return. If the tax is not paid when due, there shall be added as part of the tax a penalty of 5 per centum, together with interest at the rate of 1 per centum for each full month, from the time when the tax became due.
It is apparent that the taxes paid by the petitioner were imposed on sales by the dealer and are payable by him. They are not imposed upon the purchaser. See Colgate & Co. v. United States, (Ct. Cls.), decided February 20, 1928. What the petitioner did in this case was simply to reimburse the dealer for an excise tax payable by him. Section 214 (a) (3) of the Revenue Act of 1921 permits an individual to deduct from gross income certain taxes paid. But the taxes deductible are taxes imposed upon and paid by the taxpayer. Cf. Elliot National Bank v. Gill, 210 Fed. 933; National Bank of Commerce in St. Louis v. Allen, 211 Fed. 743; First National Bank of Jackson, Mississippi, v. McNeel (C. C. A.), 238 Fed. 559; R. C. Musser, 3 B. T. A. 498; George E. Hamilton, 6 B. T. A. 240.

Judgment will be entered for the respondent.